COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:           Marvinell Harlan v. North Forest ISD et al.

Appellate case number:         01-14-00479-CV

Trial court case number:       2013-64138

Trial court:                   190th District Court of Harris County


        On December 9, 2014, the State filed a letter in this case explaining the basis for its
contention that the Texas Department of Insurance, Division of Workers’ Compensation (TDI-
DWC), Dr. Ikedinobi Eni, and Administrative Hearing Officer Jacque Coleman are not appellees
in this appeal. The letter set forth the procedural history and timeline of the trial court’s orders
sustaining a plea to the jurisdiction, granting a motion to dismiss under Rule 91a of the Texas
Rules of Civil Procedure, denying Marvinell Harlan’s motion for new trial, and severing the
claims against TDI-DWC, Dr. Eni, and Ms. Coleman into a final judgment.

         The State impliedly argued that the notice of appeal was untimely by reference to the
Texas Rules of Appellate Procedure. Ms. Harlan’s notice of appeal was filed 31 days after the
trial court’s final judgment in the underlying severed case, 2013-64138-A. However, prior to the
trial court’s severance order, Ms. Harlan filed a motion for new trial, which extended the time for
filing a notice of appeal to 90 days after the trial court’s entry of judgment. See Brighton v. Koss,
415 S.W.3d 864, 866 (Tex. 2013) (holding that prematurely filed motion for new trial extends
appellate deadlines when judgment does not correct an error asserted in the motion); TEX. R.
APP. P. 26.1(a). Therefore, we conclude that the notice of appeal was timely filed.

       Although the notice of appeal mistakenly lists “North Forest ISD Self-Insured Carrier” as
an appellee and mistakenly refers to the original trial court cause number instead of the severed
cause number, the substance of Harlan’s notice of appeal is sufficient to inform the court that she
wished to appeal the trial court’s rulings on the plea to the jurisdiction and motion to dismiss
pursuant to Rule 91a of the Texas Rules of Civil Procedure, which were made final by an order
of severance on May 7, 2014.

      Accordingly, the Court directs the Clerk of this Court to correct the name of this appeal
to “Marvinell Harlan v. Texas Department of Insurance, Division of Workers’ Compensation
(TDI-DWC), Dr. Ikedinobi Eni, and Administrative Hearing Officer Jacque Coleman,” and to
correct the trial court cause number reflected in this Court’s records to 2013-63148-A.

        The Court requests that appellees file a brief or a letter indicating their intent to waive the
filing of a brief no later than Thursday, October 22, 2015.

       It is so ORDERED.



Judge’s signature:/s/ Michael Massengale
                   Acting individually


Date: September 22, 2015